DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 February 2021 has been entered.

Status of the Claims
Claims 17, 18, 20-25, 27-34, and 36 are pending and presented for examination.
Claims 17, 18, 20-25, 27-34, and 36 stand rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17, 18, 20-23, 25, 27-34, and 36 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeoka (EP2082869), in view of Maruyama (U.S. PGPub. 2005/0244483), and Jha (WO03/020231).
Applicants’ claims are directed to methods of treating the skin by “adhering” onto the skin a “self-standing” “cosmetic sheet,” which by reference to the applicants’ specification the examiner has determined is one which “can be handled as an independent sheet without the assistance of a substrate or support,” or which is in other words “self-supporting.”  (Specification, page 4, lines 35-38).  Applicants are advised that claim language is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Although “[s]uch statements often…appear in the claim’s preamble…”, a statement of intended use or purpose can appear elsewhere in a claim.  (In re Stencel, 808 F.2d 751, 754 (Fed. Cir. 1987)).  Applicants claim language describing the objectives which this single method step are directed to achieving (“absorbing sebum on the skin…active ingredient to the skin”) are considered by the examiner as reciting not affirmative limitations of the method otherwise fully set forth by the remainder of the claim, but instead represent a recitation of the results which are to be achieved by practicing the method steps which are claimed.  This sheet used in the method claimed is to contain at least one See In re Swinehart, 58 C.C.P.A. 1027, 439 F.2d 210, 212, 169 USPQ 226, 228 (CCPA 1971) ("[T]here is nothing intrinsically wrong with [defining something by what it does rather than what it is] in drafting patent claims.").  Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk; where the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Takeoka discloses thin film polymer structures useful as topical skin care products.  [0020].  Indeed, Takeoka describes these nanosheets as being adhered atop skin, ([0021](Fig.15-16); [0081]), addressing the “adhering,” “adhesive,” and “capable of adhering to skin” language newly added to the claims.  While describing embodiments which serve as topical drug delivery devices, no particular limitation is placed either on the identity or nature of drugs which may be incorporated into the sheets described, or on the particular distribution of active agent to be delivered in terms of where on or in the sheet such agents are to be found.  [0078].  In particular embodiments, the film is a “self-assembled monolayer” or “self-assembled bilayer” formed from hydrophobic polymers deposited onto a forming substrate. [0033-35].  Alternative embodiments of polymers useful in forming such films include each of the instantly claimed polylactic acid ([0048]), or combinations of polyelectrolytes including each of the instantly claimed chitosan and collagen, and polyanions such as the alginic or hyaluronic acids of the instant claims.  [0061-66].  Takeoka indicates that following deposition onto a substrate, the substrate is washed away to provide the desired polymeric film.  [0073-74].  Takeoka discloses multiple nanosheets, including nanosheets formed from a combination of chitosan and alginate having a thickness of between 26.9-34.7nm [0097-99], or PLA nanosheets having thickness between 18-28nm, while indicating that nanosheets of any thickness are obtainable by this methodology.  [0113-15].  Because where the only difference between the prior art and the claims is a recitation of relative Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Takeoka therefore suggests using polymeric PLA or chitosan/alginate nanosheets as topical skincare products for delivering drugs such to the skin, but does not disclose incorporating whitening agents, anti-sebum agents, or anti-perspirant agents to be applied to the skin or included in such nanosheets.
Maruyama describes methods of incorporating therapeutic active agents into thin film cosmetic sheets by, for example, dipping the sheet into a solution containing the active agent to be incorporated, or by including the active agent in advance of casting a mixture onto a support.  [0008; 0012; 0037-39].
Jha discloses deodorant compositions for controlling body malodors associated with human perspiration comprising a cyclodextrin and film-forming polymer which improves body malodor control without irritating the skin to provide long-lasting deodorant benefit after the topical application of the composition to the skin.  (Pg.1, L. 13-14; Pg.2, L.24-30).  Deodorant cyclodextrin concentrations are disclosed as suitably falling within the range of about 1-10% by weight of the composition.  (Pg.4, L.12-17).  Jha indicates that the film-forming polymers are designed to dry and provide a continuous film helping to deposit other agents onto the skin, while also inhibiting perspiration, representing the “antiperspirant” encompassed by amended Claims 17, 25, and 33.  (Pg.6, L.21-25).  Among the variety of film-forming polymers recited as usefully providing a film for delivering agents to the skin are included the chitosan described by Takeoka.  (Id.; Pg.8, L.8).  Jha indicates a variety of additional agents may suitably be 
It would have been prima facie obvious to one having ordinary skill in the art at the time of the instant application to have used the malodor composition containing cyclodextrin in concentrations of about 1-10% by weight of the composition, along with any of antimicrobial agents, whitening agents such as L-ascorbic acid 2-glucoside in concentrations of 0.05 or 0.1%, anti-oxidants and radical scavengers to protect against environmental agents which can cause skin damage encompassed by Claim 17, or vitamin B6 as an anti-sebum agent into the sheets disclosed by Takeoka as suitably being used to apply skincare products topically to the skin, employing either the dipping or incorporated casting steps to distribute the drug throughout the polymeric layer as suggested by Maruyama.  One having ordinary skill in the art would have been motivated to do so because Jha discloses a topical skincare composition which usefully is applied to the skin to control malodor while reducing skin irritation, and even indicates that sheets onto which such compositions are applied may preferably be employed to apply such products to the skin.  Takeoka clearly establishes that the application of skincare products to the See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (indicating that "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.”).

Response to Arguments
Applicant's arguments filed 3 February 2021 have been fully considered.
Applicants argue that the language describing the results to be observed following the application of the compositions encompassed by the claims to the skin in the manner recited by the claims are to be afforded greater patentable weight.  This is unpersuasive, as it is well established that language describing results or outcomes to be observed by a skilled artisan following the completion of process steps affirmatively recited by the claims impart no patentable distinction to processes otherwise rendered obvious by the art relied upon.  Symantec Corp. v. Computer Assocs. Int’l, Inc., 522 F.3d 1279, 1288-89 (Fed. Cir. 2008), American Medical Systems, Inc. v. Biolitec, Inc., 618 F.3d 1354, 1358–1359 (Fed. Cir. 2010), see also Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) (indicating a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”).
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).  Maruyama therefore continues to describe methods of incorporating active gents, such as those taught by each of Takeoka and Jha, within thin polymer layers formed from combinations of cationic and anionic polymers.  Applicants focus on a single paragraph of Maruyama fails to properly apprehend the entirety of the disclosure, and therefore overlooks information the Examiner has previously, and again, relied upon.  Specifically, applicants’ attention is directed to paragraphs 37-39 of the Maruyama publication, which describes combining drug and film-forming polymers into solution which is then cast and dried, resulting in a film with drug homogeneously distributed throughout the film, and not merely adsorbed to the outer surfaces.  
Applicants’ arguments concerning the failure of Jha to teach deodorant film compositions containing an active in concentrations of about 1-10% are unpersuasive, as Jha clearly addresses deodorant cyclodextrin concentrations overlapping and therefore rendering obvious those of the 
Applicants repeated argument that none of the relied-upon references, considered individually, teach the entirety of the invention claimed remain no more persuasive upon their repetition than had been considered previously: it is not possible to establish the non-obviousness of an invention rendered obvious by the combined teachings of multiple prior art references by arguing that each of the references relied upon fails to teach the entirety of the invention which has been claimed; the absence of a single anticipatory reference is implied by both the reliance on the combined teachings of multiple references as well as the fact that the rejection being made is one of obviousness under 35 U.S.C. 103(a) rather than any of the subsections of 35 U.S.C. 102.  MPEP § 2145(IV), see In re Keller, 642 F.2d 413, 426 (C.C.P.A. 1981) (citing Application of Young, 403 F.2d 754, 757 (C.C.P.A. 1968 (indicating that "[O]ne cannot show non-obviousness by attacking references individually where ... the rejections are based on combinations of references").

Claims 17, 18, 20-25, 27-34, and 36 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeoka, Maruyama, and Jha as applied to Claims 17, 18, 20-23, 25, 27-34, and 36 above, and further in view of Biedermann (U.S. 5,980,921).
Takeoka, Maruyama, and Jha, described in greater detail above, describe biodegradable polymeric cosmetic sheets and methods of their use incorporating defined quantities of active agents.
None of Takeoka, Maruyama, and Jha describe a particular concentration of the vitamin B6 applicants disclosure identifies as a seboregulatory agent.

It would have been prima facie obvious for a skilled artisan to have employed the pyridoxine described by Jha in the topical compositions suggested by the combined teachings of Takeoka and Maruyama in concentrations of between about 0.0120% by weight, owing to the Biedermann disclosure indicating that such concentrations of pyridoxine regulate the oily appearance of skin onto which such compositions are topically applied.  In the context of the art of record, then, such an arrangement amounts to little more than the predictable use of prior art elements according to their established functions.  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)) (“[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”).
Response to Arguments
Applicant's arguments filed 3 February 2021 have been fully considered but they are not persuasive.
Applicants’ sole argument concerning the rejection relying on the combination of Takeoka, Maruyama, Jha, and Biedermann, aside from the continued reiteration of unpersuasive arguments addressed above, is that Biedermann fails to teach the entirety of the invention claimed.  This is unpersuasive, not only for the reasons set forth above concerning the continued assertion that each and every reference relied upon fails to teach the entirety of the invention claimed, see In re Keller, 642 F.2d 413, 426 (C.C.P.A. 1981) (citing Application of Young, 403 F.2d 754, 757 (C.C.P.A. 1968 (indicating that "[O]ne cannot show non-obviousness by attacking In re Lovin, 652 F.3d 1349, 1357 (Fed. Cir. 2011).
For at least these reasons, applicants’ arguments continue to remain unpersuasive.

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613